Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election of Group 1, claims 1-9 and 12 in the reply filed on 5/23/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/23/22.
Claim Objections
Claim 1 is objected to because of the following informalities:
“fuel” in line 2 should be --a fuel-- (the fuel is later referenced in claims 5 and 9);
“the operation mode” in line 13 should be --an operation mode--.
Claims 2-10 are each objected to because “a single shaft gas turbine” in each of their respective preambles should be --the single shaft gas turbine--.
Claim 3 is objected to because of the following informalities:
“the first load state” in lines 2-3 should be --a first load state--;
“the difference” in line 8 should be --a difference--.
Claim 5 is objected to because “a rotational speed of the turbine” in lines 4-5 should be --the rotational speed of the turbine--.
Claim 6 is objected to because “wherein the first non-selection rotational speed range includes a natural frequency of a turbine blade” should be -- wherein the first non-selection rotational speed range includes a rotational speed corresponding to a natural frequency of a turbine blade-- (see Para 58 of the instant specification).
Claim 9 is objected to because “a rotational speed of the turbine” in lines 4-5 should be --the rotational speed of the turbine--.
Claim 12 is objected to because of the following informalities:
“stored” in line 1 should be --storing--;
“the selected operation mode” in line 12 should be --a selected operation mode--;
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a load state determination unit” in claims 1-4, and 8 -- “load state determination unit 152” (Para 44 of instant specification; see Figs. 1 and 3);
“an operation mode selection unit” in claims 1, 3-4, and 7-8  -- “operation mode selection unit 154”  (Para 44 of instant specification; see Fig. 1);
“a control unit” in claims 1, 5, and 9 -- “a control unit 156” (Para 44 of instant specification; see Fig. 1).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nomura (U.S. 5,519,305).
Re claim 1:
Nomura discloses an operation control device (31, control unit - Col. 4, Line 5 (a type of control device as described in Col. 4, Lines 5-8)) for a single shaft gas turbine (20, gas turbine - Col. 3, Line 1 (a type of single shaft gas turbine as shown in Fig. 1)) configured to supply compressed air from a compressor (11, compressor - Col. 3, Lines 1-2) and fuel into a combustor (14, combustion vessel - Col. 3, Line 3)(Col. 3, Lines 4-7) and drive a power generator (21, AC generator - Col. 3, Line 19) by 5rotating a turbine (12, compressor turbine - Col. 3, Line 2)(Col. 3, Lines 4-10 and 19-20), connected to a rotational shaft (13, turbine axle - Col. 3, Line 3) common to the compressor (11) and the power generator (21)(see Fig. 1 - element 13 is shown connected to element 12 and common to elements 11 and 21), with combustion gas generated by the combustor (14)(Col. 3, Lines 4-10), the operation control device (31) comprising: 
a load state determination unit (Col. 4, Lines 20 - 63 - “…upon detecting the low-load mode at step S1 the revolution of the gas turbine is reduced to the idling condition. When the electrical load is applied across a receptacle, the control unit 31 carries out a feedback control of a fuel quantity so that the gas turbine revolution speed is increased according to a magnitude of the load step S3 of FIG. 4). For example, a table look-up is carried out from the instantaneous load (accurately, a value in which a load current detected by a current sensor 29 multiplied by an inverter output voltage) to derive a target revolution speed so that a fuel flow quantity is controlled in a PID (Proportional Integral-Differential) control mode, thereby the actual revolution speed of the turbine coincident with the target revolution speed. The map of the target revolution speeds is shown in FIG. 5. A shown in FIG. 5, the target revolution speeds (rpm) are allocated in the map for units of 0.06 (Kilowatts). For example, when no load is applied (0.00 KW), the target revolution speed is minimized as 80,000 rpm, when 1.5 KW load is applied, the target RPM is 92,500 rpm, and when 2.6 KW load is applied, the target R.P.M. is 100,000 rpm (rated revolution speed). On the other hand, if a large load as high as the rated load in the low load mode selected by means of the mode selection switch is abruptly applied with the gas turbine frequency being in the idling revolution speed, the gas turbine (engine) becomes overload condition and the revolutions would stall. To prevent such engine stalling or gas turbine stalling, it is troublesome to manually switch the mode selection switch 32 to the high load mode. To cope with such trouble as described above, the control unit 31 determines whether the gas turbine becomes over load condition…” (for element to perform the underlined functions requires a type of load state determination unit)) determining a load state (see Fig. 2 at element 29 and Col. 4, Lines 29-44 (“instantaneous load” is a type of load state of element 21 determined from element 29 and “inverter output voltage” as described)) of the power generator (21); 
an operation mode selection unit  (see Fig. 4 at S3 and Col. 4, Lines 20-44 - “…When the electrical load is applied across a receptacle, the control unit 31 carries out a feedback control of a fuel quantity so that the gas turbine revolution speed is increased according to a magnitude of the load step S3 of FIG. 4). For example, a table look-up is carried out from the instantaneous load (accurately, a value in which a load current detected by a current sensor 29 multiplied by an inverter output voltage) to derive a target revolution speed so that a fuel flow quantity is controlled in a PID (Proportional Integral-Differential) control mode, thereby the actual revolution speed of the turbine coincident with the target revolution speed. The map of the target revolution speeds is shown in FIG. 5. A shown in FIG. 5, the target revolution speeds (rpm) are allocated in the map for units of 0.06 (Kilowatts). For example, when no load is applied (0.00 KW), the target revolution speed is minimized as 80,000 rpm, when 1.5 KW load is applied, the target RPM is 92,500 rpm, and when 2.6 KW load is applied, the target R.P.M. is 100,000 rpm (rated revolution speed)…” (a type of operation mode selection unit is required to perform the described function)) configured to be capable of selecting, based on a 10determination result of the load state determination unit, from among a first operation mode (Col. 4, Lines 20-44 - “…When the electrical load is applied across a receptacle, the control unit 31 carries out a feedback control of a fuel quantity so that the gas turbine revolution speed is increased according to a magnitude of the load step S3 of FIG. 4)…a table look-up is carried out from the instantaneous load…to derive a target revolution speed so that a fuel flow quantity is controlled in a PID (Proportional Integral-Differential) control mode, thereby the actual revolution speed of the turbine coincident with the target revolution speed. The map of the target revolution speeds is shown in FIG. 5. A shown in FIG. 5, the target revolution speeds (rpm) are allocated in the map for units of 0.06 (Kilowatts)…when 2.6 KW load is applied, the target R.P.M. is 100,000 rpm (rated revolution speed)…” (the described feedback control through table lookup when 2.6 KW load is a type of first operation mode)) to maintain a rotational speed (Col. 4, Lines 9-12 - “…the gas turbine revolution speed…”) of the turbine (12) within a first rotational speed range (Col. 4, Lines 9-63 - “…when 2.6 KW load is applied, the target R.P.M. is 100,000 rpm (rated revolution speed)…” (a type of first rotational speed range)) and a second operation mode (Col. 4, Lines 9-63 - “…When the electrical load is applied across a receptacle, the control unit 31 carries out a feedback control of a fuel quantity so that the gas turbine revolution speed is increased according to a magnitude of the load step S3 of FIG. 4)…a table look-up is carried out from the instantaneous load…to derive a target revolution speed so that a fuel flow quantity is controlled in a PID (Proportional Integral-Differential) control mode, thereby the actual revolution speed of the turbine coincident with the target revolution speed. The map of the target revolution speeds is shown in FIG. 5. A shown in FIG. 5, the target revolution speeds (rpm) are allocated in the map for units of 0.06 (Kilowatts)… when 1.5 KW load is applied, the target RPM is 92,500 rpm …” (the described feedback control through table lookup when 1.5 KW load is a type of second operation mode)) to maintain the rotational speed within a second rotational speed range (Col. 4, Lines 9-63 - “…when 1.5 KW load is applied, the target RPM is 92,500 rpm…”(a type of second rotational speed range)) set on a lower rotational speed side than the first rotational speed range (92,500 rpm is less than 100,000 rpm) with a first non-selection rotational speed range (see Fig. 5, at TARGET R.P.M. between 97,500 and 98,000 and Col. 4, Lines 37-44 (the speeds between 97,500 and 98,000 are a type of first non-selection rotational speeds as “target revolution speeds (rpm) are allocated in the map for units of 0.06 (Kilowatts) and there is no selection between 2.28 kW and 2.34 kW on the map)) set therebetween (speeds between 97,500 and 98,000 are between 92,500 and 100,000); and  
15a control unit (Col. 3, Lines 15-18 and Col. 4, Lines 9-63 - “…control unit 31 carries out a feedback control of a fuel quantity so that the gas turbine revolution speed is increased according to a magnitude of the load step…” and “…A fuel quantity adjusting valve 16 is installed to adjust a flow quantity of fuel and is driven in response to a drive signal from a valve drive actuator 17 (V. D. U.) which receives a command from a control unit 31…” (a type of control unit is required to perform the described function)) controlling the turbine (12) based on the operation mode selected at the operation mode selection unit (See Figs. 1-4, and Col. 4, Lines 9-63).
Re claim 2:
Nomura discloses the operation control device (31) for a single shaft gas turbine (20) according to claim 1 (as described above),
wherein the load state determination unit determines the load state based on a target load 20rate (Col. 4, Lines 24-44 - “…when the electrical load is applied across a receptacle…” (electrical load across receptacle is a type of target load rate set for element 21)) set for the power generator (21) and an effective load rate (Col. 4, Lines 29-32 - “…instantaneous load…” is a type of effective load rate) of the power generator (21)(Col. 4, Lines 20-45).
Re claim 3:
Nomura discloses the operation control device (31) for a single shaft gas turbine (20) according to claim 2 (as described above),
wherein the load state determination unit determines that the load state belongs to the first load state (Col. 4, Lines 20-45 - “…when 2.6 KW load is applied…” (a type of first load state)) when any one of (i) to (iii) is satisfied within a predetermined time period (Col. 4, Lines 20-45 - “…the instantaneous load…” (a type of predetermined time period)), and  
25the operation mode selection unit (see Fig. 4 at S3 and Col. 4, Lines 9-63) selects the first operation mode (Col. 4, Lines 9-63 - “…When the electrical load is applied across a receptacle, the control unit 31 carries out a feedback control of a fuel quantity so that the gas turbine revolution speed is increased according to a magnitude of the load step S3 of FIG. 4)…a table look-up is carried out from the instantaneous load…to derive a target revolution speed so that a fuel flow quantity is controlled in a PID (Proportional Integral-Differential) control mode, thereby the actual revolution speed of the turbine coincident with the target revolution speed. The map of the target revolution speeds is shown in FIG. 5. A shown in FIG. 5, the target revolution speeds (rpm) are allocated in the map for units of 0.06 (Kilowatts)…when 2.6 KW load is applied, the target R.P.M. is 100,000 rpm (rated revolution speed)…” (the described feedback control through table lookup when 2.6 KW load is a type of first operation mode)) when the load state is determined as belonging to the first load state (Col. 4, Lines 9-63 - “…when 2.6 KW load is applied, the target R.P.M. is 100,000 rpm…”); 
(i) the target load rate (Col. 4, Lines 24-44 - “…when the electrical load is applied across a receptacle…” (electrical load across receptacle is a type of target load rate set for element 21)) is larger than a first threshold value (Col. 4, Lines 43-43 - “…when 2.6 KW load is applied, the target R.P.M. is 100,000 rpm…” (2.6 KW is a type of first threshold)), 
(ii) the effective load rate is larger than a second threshold value, and  - 24 -18-01226US specification
(iii) the difference between the target load rate and the effective load rate is larger than a third threshold value, and the target load rate is equal to or larger than the effective load rate.
Re claim 4:
Nomura discloses the operation control device (31) for a single shaft gas turbine (20) according to claim 2 (as described above),
5wherein the load state determination unit determines that the load state belongs to a second load state (Col. 4, Lines 9-63 - “…when 1.5 KW load is applied…”(a type of second load state)) when (iv) to (vi) are satisfied over a predetermined time period (Col. 4, Lines 20-45 - “…the instantaneous load…” (a type of predetermined time period)), and 
the operation mode selection unit (see Fig. 4 at S3 and Col. 4, Lines 9-63) selects the second operation mode (Col. 4, Lines 9-63 - “…When the electrical load is applied across a receptacle, the control unit 31 carries out a feedback control of a fuel quantity so that the gas turbine revolution speed is increased according to a magnitude of the load step S3 of FIG. 4)…a table look-up is carried out from the instantaneous load…to derive a target revolution speed so that a fuel flow quantity is controlled in a PID (Proportional Integral-Differential) control mode, thereby the actual revolution speed of the turbine coincident with the target revolution speed. The map of the target revolution speeds is shown in FIG. 5. A shown in FIG. 5, the target revolution speeds (rpm) are allocated in the map for units of 0.06 (Kilowatts)… when 1.5 KW load is applied, the target RPM is 92,500 rpm …” (the described feedback control through table lookup when 1.5 KW load is a type of second operation mode)) when the load state is determined as belonging to the second load state (Col. 4, Lines 9-63 - “…when 1.5 KW load is applied, the target R.P.M. is 92,500 rpm…”); 
(iv) the target load rate (Col. 4, Lines 24-44 - “…when the electrical load is applied across a receptacle…” (electrical load across receptacle is a type of target load rate set for element 21)) is equal to or smaller than a first threshold value (see Fig. 5 and Col. 4, Lines 24-44 (a type of first threshold value is shown in Fig. 5 at Load 2.4; the portion of element 31 which determines the load state (function described in Col. 4, Lines 9-63 requires a type of load state determination unit as described above) only determines “…when 1.5 KW load is applied…” when the “electrical load” which is “applied across a receptacle” is equal to or smaller than the 2.4kW identified in Fig. 5 (1.5 kW is less than 2.4kW))),  
10(v) the effective load rate (Col. 4, Lines 29-32 - “…instantaneous load…”) is equal to or smaller than a second threshold value (see Fig. 5 and Col. 4, Lines 24-44 (a type of second threshold value is shown in Fig. 5 at Load 2.52; the portion of element 31 which determines the load state (function described in Col. 4, Lines 9-63 requires a type of load state determination unit as described above) only determines “…when 1.5 KW load is applied…” when the “instantaneous load” is equal to or smaller than the 2.52kW identified in Fig. 5 (1.5 kW is less than 2.52kW))), and 
(vi) the difference between the target load rate (Col. 4, Lines 24-44 - “…when the electrical load is applied across a receptacle…” (electrical load across receptacle is a type of target load rate set for element 21)) and the effective load rate (Col. 4, Lines 29-32 - “…instantaneous load…”) is equal to or smaller than a third threshold value (Col. 4, Lines 9-63 - “…When the electrical load is applied across a receptacle…table look-up is carried out from the instantaneous load…when 1.5 KW load is applied, the target R.P.M. is 92,500 rpm…”(when an electrical load is applied the instantaneous load equals that load and thereby this is no difference between the electrical load and the instantaneous load, and no difference is 0 which is a type of third threshold, and the portion of element 31 which determines the load state (function described in Col. 4, Lines 9-63 requires a type of load state determination unit as described above) only determines “…when 1.5 KW load is applied…” when this 0 difference exists between the electrical load applied across the receptacle and the instantaneous load)), or the target load rate is smaller than the effective load rate.
Re claim 7:
Nomura discloses the operation control device (31) for a single shaft gas turbine (20) according to claim 1 (as described above),
wherein the operation mode selection unit (see Fig. 4 at S3 and Col. 4, Lines 9-63) is configured to be capable of selecting a third operation mode (Col. 4, Lines 9-63 - “…When the electrical load is applied across a receptacle, the control unit 31 carries out a feedback control of a fuel quantity so that the gas turbine revolution speed is increased according to a magnitude of the load step S3 of FIG. 4)…a table look-up is carried out from the instantaneous load…to derive a target revolution speed so that a fuel flow quantity is controlled in a PID (Proportional Integral-Differential) control mode, thereby the actual revolution speed of the turbine coincident with the target revolution speed. The map of the target revolution speeds is shown in FIG. 5. A shown in FIG. 5, the target revolution speeds (rpm) are allocated in the map for units of 0.06 (Kilowatts)… when no load is applied (0.00 KW), the target revolution speed is minimized as 80,000 rpm…” (the described feedback control through table lookup when 0.00 KW load is a type of third operation mode)) to maintain the rotational speed within a third rotational speed range set (Col. 4, Lines 9-63 - “…when no load is applied (0.00 KW), the target revolution speed is minimized as 80,000 rpm …”(a type of third rotational speed range))- 25 -18-01226US specification on a lower rotational speed side than the second rotational speed range (80,000 is less than 92,500) with a second non-selection rotational speed range set (see Fig. 5, at TARGET R.P.M. between 81,000 and 81,500 and Col. 4, Lines 37-44 (the speeds between 81,000 and 81,500 are a type of second non-selection rotational speeds as “target revolution speeds (rpm) are allocated in the map for units of 0.06 (Kilowatts) and there is no selection between 0.12 kW and 0.18 kW on the map)) therebetween (speeds between 81,000 and 81,500 are between 80,000 and 92,500).
Re claim 8:
Nomura discloses the operation control device (31) for a single shaft gas turbine (20) according to claim 7 (as described above),
5wherein the load state determination unit determines that the load state belongs to a third load state (Col. 4, Lines 9-63 - “…when no load is applied (0.00 KW)…”(a type of third load state)) when (vii) and (viii) are satisfied over a predetermined time period (Col. 4, Lines 20-45 - “…the instantaneous load…” (a type of predetermined time period)), and 
the operation mode selection unit (see Fig. 4 at S3 and Col. 4, Lines 9-63) selects the third operation mode (Col. 4, Lines 9-63 - “…When the electrical load is applied across a receptacle, the control unit 31 carries out a feedback control of a fuel quantity so that the gas turbine revolution speed is increased according to a magnitude of the load step S3 of FIG. 4)…a table look-up is carried out from the instantaneous load…to derive a target revolution speed so that a fuel flow quantity is controlled in a PID (Proportional Integral-Differential) control mode, thereby the actual revolution speed of the turbine coincident with the target revolution speed. The map of the target revolution speeds is shown in FIG. 5. A shown in FIG. 5, the target revolution speeds (rpm) are allocated in the map for units of 0.06 (Kilowatts)… when no load is applied (0.00 KW), the target revolution speed is minimized as 80,000 rpm…” (the described feedback control through table lookup when 0.00 KW load is a type of third operation mode)) when the load state is determined as belonging to the third load state (Col. 4, Lines 9-63 - “…when no load is applied (0.00 KW), the target revolution speed is minimized as 80,000 rpm…”); 
(vii) the target load rate (Col. 4, Lines 24-44 - “…when the electrical load is applied across a receptacle…” (electrical load across receptacle is a type of target load rate set for element 21)) is equal to or smaller than a fourth threshold value (see Fig. 5 and Col. 4, Lines 24-44 (a type of fourth threshold value is shown in Fig. 5 at Load 2.4; the portion of element 31 which determines the load state (function described in Col. 4, Lines 9-63 requires a type of load state determination unit as described above) only determines “…when no load is applied (0.00 KW)…” when the “electrical load” which is “applied across a receptacle” is equal to or smaller than the 2.4kW identified in Fig. 5 (0.00 kW is less than 2.4kW))), and  
10(viii) the effective load rate (Col. 4, Lines 29-32 - “…instantaneous load…”) is equal to or smaller than a fifth threshold value (see Fig. 5 and Col. 4, Lines 24-44 (a type of fifth threshold value is shown in Fig. 5 at Load 2.52; the portion of element 31 which determines the load state (function described in Col. 4, Lines 9-63 requires a type of load state determination unit as described above) only determines “…when no load is applied (0.00 KW)…” when the “instantaneous load” is equal to or smaller than the 2.52kW identified in Fig. 5 (0.00  kW is less than 2.52kW))).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (U.S. 5,519,305), as applied to claims 1 and 7 above, in view of Tonno et al. (U.S. 2009/0158702).
Re claim 5:
Nomura discloses the operation control device (31) for a single shaft gas turbine (20) according to claim 1 (as described above), wherein, in the first operation mode (Col. 4, Lines 9-63 - “…When the electrical load is applied across a receptacle, the control unit 31 carries out a feedback control of a fuel quantity so that the gas turbine revolution speed is increased according to a magnitude of the load step S3 of FIG. 4)…a table look-up is carried out from the instantaneous load…to derive a target revolution speed so that a fuel flow quantity is controlled in a PID (Proportional Integral-Differential) control mode, thereby the actual revolution speed of the turbine coincident with the target revolution speed. The map of the target revolution speeds is shown in FIG. 5. A shown in FIG. 5, the target revolution speeds (rpm) are allocated in the map for units of 0.06 (Kilowatts)…when 2.6 KW load is applied, the target R.P.M. is 100,000 rpm (rated revolution speed)…” (the described feedback control through table lookup when 2.6 KW load is a type of first operation mode)) and the second operation mode (Col. 4, Lines 9-63 - “…When the electrical load is applied across a receptacle, the control unit 31 carries out a feedback control of a fuel quantity so that the gas turbine revolution speed is increased according to a magnitude of the load step S3 of FIG. 4)…a table look-up is carried out from the instantaneous load…to derive a target revolution speed so that a fuel flow quantity is controlled in a PID (Proportional Integral-Differential) control mode, thereby the actual revolution speed of the turbine coincident with the target revolution speed. The map of the target revolution speeds is shown in FIG. 5. A shown in FIG. 5, the target revolution speeds (rpm) are allocated in the map for units of 0.06 (Kilowatts)… when 1.5 KW load is applied, the target RPM is 92,500 rpm …” (the described feedback control through table lookup when 1.5 KW load is a type of second operation mode)), the control unit (Col. 3, Lines 15-18 and Col. 4, Lines 9-63 - “…control unit 31 carries out a feedback control of a fuel quantity so that the gas turbine revolution speed is increased according to a magnitude of the load step…” and “…A fuel quantity adjusting valve 16 is installed to adjust a flow quantity of fuel and is driven in response to a drive signal from a valve drive actuator 17 (V. D. U.) which receives a command from a control unit 31…” (a type of control unit is required to perform the described function)) controls output of the turbine (12) by adjusting a flow rate of the fuel (Col. 4, Lines 24-28 - “…control unit 31 carries out a feedback control of a fuel quantity so that the gas turbine revolution speed is increased according to a magnitude of the load step S3 of FIG. 4…”), and controls a rotational speed of the turbine (Col. 4, Lines 24-28 - “…control unit 31 carries out a feedback control…so that the gas turbine revolution speed is increased according to a magnitude of the load step…”) by controlling output of a power converter (22, transistor inverter - Col. 3, Line 26) converting an output frequency of the 20power generator (21) into a system frequency (Col. 3, Lines 30-60 - “…The reason of installing the inverter 22 is to retrieve an output of a constant voltage and constant frequency regardless of the revolution speed of the generator 21…”(element 22 is described controlling its output which allows for the control of the rotational speed of the turbine described in Col. 4, Lines 20-44)).
Nomura fails to disclose controlling output of the turbine by adjusting an opening of an inlet guide vane arranged at an upstream stage of the compressor.
Tonno teaches controlling output of a turbine (20, turbine - Para 16) by adjusting an opening of an inlet guide vane (48, inlet guide vanes - Para 19) arranged at an upstream stage (see Fig. 4 and Para 19 - “…inlet guide vanes…situated at the inlet of the compressor 10…”) of a compressor (10, compressor - Para 16)(see Figs. 1 and 4 and Paras 21-23 - “…If a sudden disconnection of the supply and consequently a sudden overall reduction in the load, takes place, the rotation regime of the turbine 20 will increase and a protection procedure of the turbine itself 20 will therefore have to be activated…This procedure comprises the activation of a series of corrective actions… the angulation of the adjustable stator vanes 48 is regulated and both the overboard bleed 52 and anti-surge valve 50 are completely opened, in order to reduce the air flow at the inlet of the combustor 10.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the control of Nomura after that of Tonno (thereby controlling output of Nomura’s turbine by including and adjusting the opening of Tonno’s inlet guide vanes) for the advantage of being able to handle total or partial load rejection (Tonno; Paras 7 and 21) as well as being able to avoid malfunction and problems of combustion (Tonno; Paras 8 and 21).
Re claim 9:
Nomura discloses the operation control device (31) for a single shaft gas turbine (20) according to claim 7 (as described above), wherein, in the third operation mode (Col. 4, Lines 9-63 - “…When the electrical load is applied across a receptacle, the control unit 31 carries out a feedback control of a fuel quantity so that the gas turbine revolution speed is increased according to a magnitude of the load step S3 of FIG. 4)…a table look-up is carried out from the instantaneous load…to derive a target revolution speed so that a fuel flow quantity is controlled in a PID (Proportional Integral-Differential) control mode, thereby the actual revolution speed of the turbine coincident with the target revolution speed. The map of the target revolution speeds is shown in FIG. 5. A shown in FIG. 5, the target revolution speeds (rpm) are allocated in the map for units of 0.06 (Kilowatts)… when no load is applied (0.00 KW), the target revolution speed is minimized as 80,000 rpm…” (the described feedback control through table lookup when 0.00 KW load is a type of third operation mode)),  the control unit (Col. 3, Lines 15-18 and Col. 4, Lines 9-63 - “…control unit 31 carries out a feedback control of a fuel quantity so that the gas turbine revolution speed is increased according to a magnitude of the load step…” and “…A fuel quantity adjusting valve 16 is installed to adjust a flow quantity of fuel and is driven in response to a drive signal from a valve drive actuator 17 (V. D. U.) which receives a command from a control unit 31…” (a type of control unit is required to perform the described function)) controls output of the turbine (12) by adjusting a flow rate of the fuel (Col. 4, Lines 24-28 - “…control unit 31 carries out a feedback control of a fuel quantity so that the gas turbine revolution speed is increased according to a magnitude of the load step S3 of FIG. 4…”), and controls a rotational speed of the turbine (Col. 4, Lines 24-28 - “…control unit 31 carries out a feedback control…so that the gas turbine revolution speed is increased according to a magnitude of the load step…”) by controlling output of a power converter (22, transistor inverter - Col. 3, Line 26) converting an output frequency of the 20power generator (21) into a system frequency (Col. 3, Lines 30-60 - “…The reason of installing the inverter 22 is to retrieve an output of a constant voltage and constant frequency regardless of the revolution speed of the generator 21…”(element 22 is described controlling its output which allows for the control of the rotational speed of the turbine described in Col. 4, Lines 20-44)).
Nomura fails to disclose controlling output of the turbine by adjusting an opening of an inlet guide vane arranged at an upstream stage of the compressor, and an opening of a bleed air valve of the compressor.
Tonno teaches controlling output of a turbine (20, turbine - Para 16) by adjusting an opening of an inlet guide vane (48, inlet guide vanes - Para 19) arranged at an upstream stage of a compressor (10, compressor - Para 16)(see Fig. 4 and Para 19 - “…inlet guide vanes…situated at the inlet of the compressor 10…”), and an opening of a bleed air valve (52, overboard bleed - Para 19 (a type of bleed air valve as shown in Fig. 4)) of the compressor (10)(see Figs. 1 and 4 and Paras 21-23 - “…If a sudden disconnection of the supply and consequently a sudden overall reduction in the load, takes place, the rotation regime of the turbine 20 will increase and a protection procedure of the turbine itself 20 will therefore have to be activated…This procedure comprises the activation of a series of corrective actions… the angulation of the adjustable stator vanes 48 is regulated and both the overboard bleed 52 and anti-surge valve 50 are completely opened, in order to reduce the air flow at the inlet of the combustor 10.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the control of Nomura after that of Tonno (thereby controlling output of Nomura’s turbine by including and adjusting the opening of Tonno’s inlet guide vanes and bleed valve) for the advantage of being able to handle total or partial load rejection (Tonno; Paras 7 and 21) as well as being able to avoid malfunction and problems of combustion (Tonno; Paras 8 and 21).
Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (U.S. 5,519,305), as applied to claims 1 and 7 above, in view of Döbbeling et al. (U.S. 2014/0000270).
Re claim 6:
Nomura discloses the operation control device (31) for a single shaft gas turbine (20) according to claim 1 (as described above), including a natural frequency of a turbine blade (see Fig. 1 at element 12 (element 12 is a turbine per Col. 3, Line 2; a turbine inherently includes blades with a natural frequency)) included in the turbine (12).
Nomura fails to disclose wherein the first non-selection rotational speed range includes the natural frequency of the turbine blade included in the turbine.
Döbbeling teaches wherein a first non-selection rotational speed range includes a natural frequency of a turbine blade (41, turbine blades - Para 42) included in a turbine (7, turbine - Para 42)(Para 31 - “…the blades and vanes of the compressor and turbine are designed for an operating window free of first order Eigenfrequencies at a speed, which is at least 10% below the design speed of the gas [turbine]…” (for there to be an operating window free of Eigenfrequencies requires a type of first non-selection rotational speed range that includes the eigenfrequency (i.e. the speed range which is not the operating window) because )).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the first non-selection rotational speed range of Nomura after the first non-selection rotational speed range of Döbbeling (thereby including the natural frequency of Nomura’s turbine blade in Nomura’s first non-selection rotational speed range as taught by Döbbeling) for the advantage of allowing continuous operation at reduced speed (Döbbeling; Para 31).
Re claim 10:
Nomura discloses the operation control device (31) for a single shaft gas turbine (20) according to claim 7 (as described above), including a natural frequency of a turbine blade (see Fig. 1 at element 12 (element 12 is a turbine per Col. 3, Line 2; a turbine inherently includes blades with a natural frequency)) included in the turbine (12).
Nomura fails to disclose wherein the second non-selection rotational speed range includes the natural frequency of the turbine blade included in the turbine.
Döbbeling teaches wherein a second non-selection rotational speed range includes a natural frequency of a turbine blade (41, turbine blades - Para 42) included in a turbine (7, turbine - Para 42)(Para 31 - “…the blades and vanes of the compressor and turbine are designed for an operating window free of first order Eigenfrequencies at a speed, which is at least 10% below the design speed of the gas [turbine]…” (for there to be an operating window free of Eigenfrequencies requires a type of second non-selection rotational speed range that includes the eigenfrequency (i.e. the speed range which is not the operating window) because )).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the second non-selection rotational speed range of Nomura after the second non-selection rotational speed range of Döbbeling (thereby including the natural frequency of Nomura’s turbine blade in Nomura’s second non-selection rotational speed range as taught by Döbbeling) for the advantage of allowing continuous operation at reduced speed (Döbbeling; Para 31).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nomura (U.S. 5,519,305) in view of Mathai et al. (U.S. 2018/0100442).
Re claim 12:
Nomura discloses a program (see Fig. 4 and Col. 2, Lines 48-50 - “…an operational flowchart of the control unit…” (Fig. 4 is shown as a type of program)) for operationally controlling a single shaft gas turbine (20, gas turbine - Col. 3, Line 1 (a type of single shaft gas turbine as shown in Fig. 1)) configured to supply compressed air from a compressor (11, compressor - Col. 3, Lines 1-2) and fuel into a combustor (14, combustion vessel - Col. 3, Line 3)(Col. 3, Lines 4-7) and drive a power generator (21, AC generator - Col. 3, Line 19) by 5rotating a turbine (12, compressor turbine - Col. 3, Line 2)(Col. 3, Lines 4-10 and 19-20), connected to a rotational shaft (13, turbine axle - Col. 3, Line 3) common to the compressor (11) and the power generator (21)(see Fig. 1 - element 13 is shown connected to element 12 and common to elements 11 and 21), with combustion gas generated by the combustor (14)(Col. 3, Lines 4-10), the program causing a computer (31, control unit - Col. 4, Line 5 (a type of computer as described at Col. 4, Lines 7-8)) to execute steps of: 
determining a load state of the power generator (Col. 4, Lines 20 - 63 - “…upon detecting the low-load mode at step S1 the revolution of the gas turbine is reduced to the idling condition. When the electrical load is applied across a receptacle, the control unit 31 carries out a feedback control of a fuel quantity so that the gas turbine revolution speed is increased according to a magnitude of the load step S3 of FIG. 4). For example, a table look-up is carried out from the instantaneous load (accurately, a value in which a load current detected by a current sensor 29 multiplied by an inverter output voltage) to derive a target revolution speed so that a fuel flow quantity is controlled in a PID (Proportional Integral-Differential) control mode, thereby the actual revolution speed of the turbine coincident with the target revolution speed. The map of the target revolution speeds is shown in FIG. 5. A shown in FIG. 5, the target revolution speeds (rpm) are allocated in the map for units of 0.06 (Kilowatts). For example, when no load is applied (0.00 KW), the target revolution speed is minimized as 80,000 rpm, when 1.5 KW load is applied, the target RPM is 92,500 rpm, and when 2.6 KW load is applied, the target R.P.M. is 100,000 rpm (rated revolution speed). On the other hand, if a large load as high as the rated load in the low load mode selected by means of the mode selection switch is abruptly applied with the gas turbine frequency being in the idling revolution speed, the gas turbine (engine) becomes overload condition and the revolutions would stall. To prevent such engine stalling or gas turbine stalling, it is troublesome to manually switch the mode selection switch 32 to the high load mode. To cope with such trouble as described above, the control unit 31 determines whether the gas turbine becomes over load condition…” (underlined functions require determining a type of load state)); 
selecting, based on a determination result of the load state (see Fig. 4 at S3 and Col. 4, Lines 20-44 - “…When the electrical load is applied across a receptacle, the control unit 31 carries out a feedback control of a fuel quantity so that the gas turbine revolution speed is increased according to a magnitude of the load step S3 of FIG. 4). For example, a table look-up is carried out from the instantaneous load (accurately, a value in which a load current detected by a current sensor 29 multiplied by an inverter output voltage) to derive a target revolution speed so that a fuel flow quantity is controlled in a PID (Proportional Integral-Differential) control mode, thereby the actual revolution speed of the turbine coincident with the target revolution speed. The map of the target revolution speeds is shown in FIG. 5. A shown in FIG. 5, the target revolution speeds (rpm) are allocated in the map for units of 0.06 (Kilowatts). For example, when no load is applied (0.00 KW), the target revolution speed is minimized as 80,000 rpm, when 1.5 KW load is applied, the target RPM is 92,500 rpm, and when 2.6 KW load is applied, the target R.P.M. is 100,000 rpm (rated revolution speed)…”), from among a first operation mode (Col. 4, Lines 20-44 - “…When the electrical load is applied across a receptacle, the control unit 31 carries out a feedback control of a fuel quantity so that the gas turbine revolution speed is increased according to a magnitude of the load step S3 of FIG. 4)…a table look-up is carried out from the instantaneous load…to derive a target revolution speed so that a fuel flow quantity is controlled in a PID (Proportional Integral-Differential) control mode, thereby the actual revolution speed of the turbine coincident with the target revolution speed. The map of the target revolution speeds is shown in FIG. 5. A shown in FIG. 5, the target revolution speeds (rpm) are allocated in the map for units of 0.06 (Kilowatts)…when 2.6 KW load is applied, the target R.P.M. is 100,000 rpm (rated revolution speed)…” (the described feedback control through table lookup when 2.6 KW load is a type of first operation mode)) to maintain a rotational speed (Col. 4, Lines 9-12 - “…the gas turbine revolution speed…”) of the turbine (12) within a first rotational speed range (Col. 4, Lines 9-63 - “…when 2.6 KW load is applied, the target R.P.M. is 100,000 rpm (rated revolution speed)…” (a type of first rotational speed range)) and a second operation mode (Col. 4, Lines 9-63 - “…When the electrical load is applied across a receptacle, the control unit 31 carries out a feedback control of a fuel quantity so that the gas turbine revolution speed is increased according to a magnitude of the load step S3 of FIG. 4)…a table look-up is carried out from the instantaneous load…to derive a target revolution speed so that a fuel flow quantity is controlled in a PID (Proportional Integral-Differential) control mode, thereby the actual revolution speed of the turbine coincident with the target revolution speed. The map of the target revolution speeds is shown in FIG. 5. A shown in FIG. 5, the target revolution speeds (rpm) are allocated in the map for units of 0.06 (Kilowatts)… when 1.5 KW load is applied, the target RPM is 92,500 rpm …” (the described feedback control through table lookup when 1.5 KW load is a type of second operation mode)) to maintain the rotational speed within a second rotational speed range (Col. 4, Lines 9-63 - “…when 1.5 KW load is applied, the target RPM is 92,500 rpm…”(a type of second rotational speed range)) set on a lower rotational speed side than the first rotational speed range (92,500 rpm is less than 100,000 rpm) with a first non-selection rotational speed range (see Fig. 5, at TARGET R.P.M. between 97,500 and 98,000 and Col. 4, Lines 37-44 (the speeds between 97,500 and 98,000 are a type of first non-selection rotational speeds as “target revolution speeds (rpm) are allocated in the map for units of 0.06 (Kilowatts) and there is no selection between 2.28 kW and 2.34 kW on the map)) set therebetween (speeds between 97,500 and 98,000 are between 92,500 and 100,000); and 
controlling the turbine (12) based on the selected operation mode (Col. 3, Lines 15-18 and Col. 4, Lines 9-63 - “…control unit 31 carries out a feedback control of a fuel quantity so that the gas turbine revolution speed is increased according to a magnitude of the load step…” and “…A fuel quantity adjusting valve 16 is installed to adjust a flow quantity of fuel and is driven in response to a drive signal from a valve drive actuator 17 (V. D. U.) which receives a command from a control unit 31…”; see Figs. 1-4 and Col. 4, Lines 9-63).
Nomura fails to disclose a non-transitory computer readable medium storing the program.
Mathai teaches a non-transitory computer readable medium storing a program (Para 57).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have stored the program of Nomura on the non-transitory computer readable medium of Mathai for the advantage of being able to produce an article of manufacture that may be loaded onto computers or other programmable data processing apparatus (Mathai; Para 7).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        6/16/22